Citation Nr: 1202036	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  03-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a rating higher than 10 percent for the service-connected gastritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  Relevant to this appeal, he had Active Duty for Training (ADT) in the Army Reserve during the period June 2, 2002, to June 14, 2002.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico, that denied service connection for a heart disability and also denied entitlement to a TDIU.  In May 2006 the Board remanded those issues to the RO for further development, and those issues have now been returned to the Board for further appellate review.

Also on appeal before the Board is a May 2009 decision by the San Juan RO that continued a current 10 percent rating for the service-connected gastritis.

During the course of the appeal custody of the file was transferred to the RO in St. Petersburg, Florida, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Board's decision on the issue of evaluation of gastritis is set forth below.  The issues of service connection for heart condition and entitlement to a TDIU are addressed in the Remand that follows the Order section of the Decision below.


FINDING OF FACT

The Veteran's gastritis is manifested by persistently recurrent epigastric distress and pyrosis, although not accompanied by substernal arm or shoulder pain and not productive of considerable impairment of health.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for gastritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Although adequate notice was not provided to the Veteran prior to the December 2002 rating decision on appeal, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim decided below.  In this regard, the Board notes that service treatment records (STRs) and treatment records were obtained from those VA and non-VA providers the Veteran identified as having relevant records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.  The Veteran also was examined in connection with his increased rating claim.  

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Hypertrophic gastritis (identified by gastroscope) is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7307, while atrophic gastritis is rated according to the criteria of the underlying condition.  Because in this case the Veteran's atrophic gastritis is associated with hiatal hernia, his disability has been rated under the criteria of DC 7346.    

The rating criteria of Diagnostic Code 7346 are as follows.  A rating of 10 percent is assigned for two or more of the symptoms for the 30 percent rating, of less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress, dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran's instant claim for increased rating was received in July 2008.  A review of the record shows the Veteran received VA inpatient treatment for cardiac symptoms in August 2007.  Clinical examination in conjunction with the admission elicited no abnormal abdominal signs or symptoms and no complaint of current digestive problems (the Veteran specifically denied abdominal pain, nausea, vomiting, change in bowel habits, heartburn, blood vomiting, tarry stools, blood in rectum, jaundice, clear stools, dark urine, food intolerance, mucous in stools, tenesmus, pencil-shaped stools, or difficulty swallowing).  The active medications list of record at the time of treatment included no prescription medications for control of gastric symptoms. 

The Veteran had a VA examination in December 2007 in which he complained of stomach problems beginning in approximately April 2007 and manifested by burning epigastric pain accompanied by nausea.  He had been prescribed Omeprazole, with some effect but not effective when the Veteran had to take ibuprofen for his service-connected back disability.  The Veteran denied anorexia, vomiting, dysphagia, heartburn, significant weight loss, hematemesis or melena.  Current treatment was medication and avoidance of fatty foods.  The Veteran described burning, gnawing pain several times per week, occurring 1-2 hours after eating and lasting approximately one hour.  The Veteran endorsed daily nausea, without vomiting and without diarrhea.  Physical examination showed abdominal tenderness but no signs of anemia.  Upper gastrointestinal (GI) study showed moderate gastroesophageal reflux and second duodenal segment diverticulum.  The examiner diagnosed clinical gastritis and stated the disability caused no impairment on activities of daily living.  The examiner stated the gastric disorder was likely caused by medication (ibuprofen) the Veteran took for management of his service-connected low back disability.

In June 2008 the Veteran presented to Homestead Hospital complaining of abdominal pain in the lower left side, 10/10 intensity on arrival but later 2/10 and not associated with nausea, lack of appetite, vomiting or diarrhea.  The Veteran denied constipation, black stools, bloody stools or hematemesis.  Physical examination showed abdominal tenderness and mild tenderness in the left lower quadrant but was otherwise normal.  During inpatient treatment he improved steadily with antibiotics and fluids.  Computed tomography (CT) of the abdomen and pelvis showed findings of chronic diverticulitis with acute focal sigmoid diverticulitis.  Discharge diagnosis was colitis, diverticulitis, leukocytosis, history of CAD, hypertension and depression.      

Thereafter, the Veteran had a VA CT of the abdomen in July 2008.  The impression was bilateral pericardial fat pads, mild thoracic dextroscoliosis, suspected gastritis/duodenitis changes, mild large bowel diverticulosis and atherosclerotic vascular disease.

The Veteran was treated at Homestead Hospital in October 2008 for cardiac complaints.  Intake examination showed no abnormality of the abdomen, and the clinician noted past medical history of recent diverticulitis and colitis that had since resolved.

The Veteran had a VA examination of the stomach in March 2009 in which he complained of daily pain in the epigastric area, with flare-ups twice per week accompanied by nausea.  He obtained some relief by drinking plenty of water and avoiding spicy food; he also took two prescription medications daily for control of gastric symptoms, with fair response to treatment.  He described gnawing or burning pain, daily or more often, lasting 3-4 hours and accompanied by weekly nausea; he also described intermittent diarrhea and constipation several times per week.  He denied melena, hematemesis or vomiting.  Physical examination showed abdominal tenderness and mild epigastric tenderness.  X-ray showed a small sliding-type hiatal hernia and duodenal diverticulum present.  The examiner diagnosed clinical mild chronic gastritis and stated the disability caused no effect on usual daily activities.  

The Veteran presented to the VA gastroenterology clinic in June 2009 complaining of intractable dyspepsia (epigastric burning-type pain exacerbated by fatty foods or irritating diet).  He endorsed nausea, GI bleeding, constipation, diverticulosis and hemorrhoids but denied other symptoms.  The clinician noted that CT scan of the abdomen and pelvis the previous month had shown no acute abnormality.  The Veteran was scheduled for upper endoscopy and colonoscopy.  Thereafter, the Veteran had a VA esophagogastroduodenoscopy (EGD) in June 2009 that showed normal esophagus and duodenum, but there was medium-sized hiatal hernia and erosive gastritis in the stomach.   

A VA internal medicine history and physical (H&P) examination in August 2009 noted complaint of chest pain.  In terms of gastrointestinal symptoms, the Veteran referred melena, diverticulosis and gastritis.  He denied dysphagia, odynophagia, heartburn, nausea, vomiting, early satiety, abdominal cramping, diarrhea or constipation, hematemesis, hematochezia, hemorrhoids, change in bowel habits, change in stool caliber or consistency, jaundice or ascites.  Examination of the abdomen was normal.  The clinician noted history of erosive gastritis, but the Veteran stated he had received treatment for that disorder and denied dyspepsia.

A VA cardiology note dated in October 2009 states the Veteran's current intractable chest pain could be related to erosive gastritis and possible esophageal spasm rather than his cardiac condition.  

In April 2010 the Veteran presented to the VA emergency room complaining of back pain.  He denied any change to his bowel movements or difficulty passing stools, or any other gastrointestinal complaints.  

In September 2010 and December 2010 the Veteran presented to the VA primary care clinic (PCC) complaining of constipation, diarrhea, abdominal pain, bowel habits, fecal incontinence, rectal bleeding, hemorrhoids, fissures and tumors.  Review of symptoms was positive for stool leakage possibly related to the lumbar spine disability, although the Veteran was also advised to increase his dietary fiber intake.

On review of the evidence above, the Board finds the Veteran's disability is manifested by persistently recurrent epigastric distress and pyrosis (heartburn), both of which are elements of the 30 percent rating.  There is no evidence of dysphagia (difficulty swallowing), or regurgitation.  However, entitlement to a 30 percent rating under DC 7346 requires that the symptoms be accompanied by substernal arm or shoulder pain and also be productive of considerable impairment of health, neither of which criteria is shown in this case.  Further, the VA examiner in March 2009 characterized the disability as "mild" chronic gastritis that caused no impairment of ADLs.  Although the Veteran complained intermittently before and after March 2009 of heightened symptoms, there was no distinct period during the course of the appeal in which the disability picture more closely approximated the criteria for higher rating, so "staged ratings" are not for application.  Hart, 21 Vet. App. 505.

The Board has considered whether rating under an alternative applicable DC would result in a more favorable rating for the Veteran.  Because he complained after March 2009 of diarrhea and constipation, DC 7319 (irritable colon syndrome) is potentially applicable, but increased rating of 30 percent under that DC requires severe disability with either diarrhea or alternating diarrhea and constipation resulting in more or less constant abdominal distress.  In this case the medical evidence of record shows abdominal distress to have been intermittent rather than "more or less constant" so application of DC 7319 would not result in a rating higher than the currently-assigned 10 percent.  Similarly, rating higher than 10 percent under DC 7323 (ulcerative colitis) requires moderately severe symptoms with frequent exacerbations, which is not shown in this case.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the Veteran's symptoms are described by the schedular criteria and referral for extraschedular consideration is not warranted.  Thun, id.

In sum, the Board has determined that the criteria for a rating higher than 10 percent for the service-connected gastritis are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Rating higher than 10 percent for gastritis is denied.


REMAND

In May 2006 the Board remanded the claim for service connection for a heart disorder for medical examination.  The medical examination was performed in July 2009.  However, the medical opinion regarding the Veteran's claimed heart condition is still insufficient to adjudicate the claim.

The Veteran asserts service connection for CAD based on an event that occurred during active duty for training (ADT) in June 2002.  The examiner in July 2009 noted hypertension had been manifested since 1997 and stated it was not likely that the Veteran's current cardiac condition was caused by or a result of events during the Veteran's ADT in June 2002; rather, the events in June 2002 were an acute manifestation of coronary artery disease (CAD) that had already been present prior to the event.  

The examiner's opinion cited above raises, but does not answer, the question of whether the events during ADT in June 2002 aggravated an already-existing cardiovascular disorder beyond the normal progress of the disease.  Accordingly, the file must be remanded back to obtain an addendum opinion addressing this new question.  

The issue of entitlement to a TDIU is deferred until the issue of service connection for a heart condition is resolved.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The file should be returned to the VA examiner who performed the VA cardiac examination in July 2009 for an addendum opinion, based on review of the file, as to whether the events of ADT in June 2002 caused a permanent increase in hypertension, CAD, or any other already-existing cardiovascular disorder beyond the normal course of such disorder.

The rationale for each opinion expressed must be provided.

2.  If the VA examiner who performed the cardiac examination in July 2009 is not available, the Veteran should be afforded a new examination by an examiner with sufficient expertise to provide an opinion regarding whether the events during ADT in June 2002, caused an already-existing cardiovascular disorder to be permanently worsened beyond the normal progress of the disease.

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues of service connection for a heart condition and entitlement to a TDIU.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


